            18-11852-jlg   Doc 68-4   Filed 03/22/19 Entered 03/22/19 14:38:55   Exhibit D -
                                       Proposed Order Pg 1 of 3




                                              EXHIBIT D

                                            Proposed Order




4828-8723-8794.7
            18-11852-jlg         Doc 68-4       Filed 03/22/19 Entered 03/22/19 14:38:55                     Exhibit D -
                                                 Proposed Order Pg 2 of 3


        UNITED STATES BANKRUPTCY COURT
        SOUTHERN DISTRICT OF NEW YORK

          IN RE:

                                                                                            Chapter 7
          PANOS PAPADOPOULOS SERETIS
                                                                                            Case No. 18-11852-JLG
                                               Debtor.


          YANNIS (IOANIS) BONIKOS, RIGEL SHAHOLLI
          AND DIMITIRIOS OIKONOMOPOULOS,
                                                                                            Adv. Pro. No. 18-01637-JLG
                                               Plaintiff,

                                      -against-

          PANOS SERETIS,

                                               Defendant.


           ORDER GRANTING MOTION OF DEBTOR FOR APPROVAL OF SETTLEMENT

                   Upon consideration of the Motion for Approval of Settlement (the “Motion”)

                   1
                       filed in the above-captioned Chapter 11 Case, and the Court having jurisdiction to

        consider the issues and the relief requested pursuant to 28 U.S.C. §§ 157 and 1334; and

        consideration of the issues and the requested relief being a core proceeding that the Bankruptcy

        Court can determine pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court

        pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice having been provided; and it




                   1
                    Capitalized terms used, but not otherwise defined herein, shall have the meanings ascribed to them in the
                   Motion.


4828-8723-8794.7
            18-11852-jlg    Doc 68-4      Filed 03/22/19 Entered 03/22/19 14:38:55            Exhibit D -
                                           Proposed Order Pg 3 of 3


        appearing that no other or further notice need be provided; and the Court having reviewed the

        Motion; and after due deliberation and sufficient cause appearing therefor,


             IT IS HEREBY ORDERED THAT:


                    1. The Motion is GRANTED.

                    2. The Debtor is authorized to enter into the Settlement and sign the Settlement.

                    3. The Settlement, as described in the Motion, is approved in its entirety, and the

             Parties are authorized to perform their respective duties and obligations thereunder.

                    4. The section 523 and section 727 counts are withdrawn and the Adversary

             proceeding is dismissed.

                    5. This Court retains jurisdiction with respect to all matters arising from, based upon

             or related to the implementation of this Order.

        Dated: April __, 2019




                                                       Hon. James L. Garrity




4828-8723-8794.7
